Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 09/13/2022. Claims 1-18 are currently pending.
Priority
Current application, US Application No. 16/468,428, filed 06/11/2019 is a national stage entry of PCT/EP2017/082621, International Filing Date: 12/13/2017, which claims priority from Provisional Application 62433872, filed 12/14/2016.
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
	Regarding remarks on the 35 U.S.C. §103 rejections, Applicant's arguments have been fully considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.
Claim Objections
Claims 1, 7 and 12 are objected to because of the following informalities:  As per claims 1, 7 and 12, the phrase “engage about one or both of the mouth and/or nares of the subject” should be replaced with “engage one or both of the mouth and nares of the subject” or “engage the mouth and/or nares of the subject” with an appropriate phrase for clarity and being brief by avoiding unnecessary or duplicating words.
The phrase “the aerosol generator operatively coupled at the subject interface and configured to provide a water vapor to the subject interface adjacent an outlet of the subject interface” should be replaced with “the aerosol generator operatively coupled at the subject interface, situated at a location adjacent to an inlet of the subject interface, and configured to provide a water vapor to the subject interface”  or with an appropriate phrase for correct grammar and clarity (with reference to the drawing [Fig. 1 136]).
Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1 that does not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitations that use generic placeholders, “concentrator” in “an oxygen concentrator” and “generator” in “an aerosol generator” that are coupled with functional language, “provide” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “oxygen concentrator” is interpreted as an element in a system (See spec. one or more of an oxygen concentrator 110 [23, Fig. 1], concentrator 110 may include a plurality of sieve beds 112 ‘e.g., tanks or other beds’ for concentrating oxygen from ambient air by adsorption within the sieves, concentrator 110 may include a compressor (not shown) configured to draw ambient air into the oxygen concentrator 110 and compressing the air to one or more desired pressures for delivery to sieve beds 112  [22], valves and check vales [23-25]).
	The physical structure of “aerosol generator” is interpreted as a discrete component in a system (an aerosol generator 137 [37, Fig, 3], an aerosol generator the same as or similar to aerosol generator 137 ‘shown in FIG. 1 and described herein’ [55], humidifier 136 [17, Fig. 1], humidifier 136 is a discrete component of system 100 ‘e.g., which can be attached and/or detached from system 100’ [35], humidifier 136 includes an aerosol generator 137 operatively coupled to water reservoir 130 via water conduit 134 [37]).

	The current application includes limitations in claim 12 that uses the word “means” that is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 12 includes limitations that use generic placeholders, “means” in that are coupled with functional language, “providing” in “means for providing a flow of concentrated oxygen containing gas to a subject interface” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
	The physical structure of “means” is interpreted as an element in a system (See spec. one or more of an oxygen concentrator 110 [23, Fig. 1], concentrator 110 may include a plurality of sieve beds 112 ‘e.g., tanks or other beds’ for concentrating oxygen from ambient air by adsorption within the sieves, concentrator 110 may include a compressor (not shown) configured to draw ambient air into the oxygen concentrator 110 and compressing the air to one or more desired pressures for delivery to sieve beds 112  [22], valves and check vales [23-25]).
	The physical structure of “means” in “means for providing a water vapor to the subject interface” is also interpreted as a discrete component in a system (an aerosol generator 137 [37, Fig, 3], an aerosol generator the same as or similar to aerosol generator 137 ‘shown in FIG. 1 and described herein’ [55], humidifier 136 [17, Fig. 1], humidifier 136 is a discrete component of system 100 ‘e.g., which can be attached and/or detached from system 100’ [35], humidifier 136 includes an aerosol generator 137 operatively coupled to water reservoir 130 via water conduit 134 [37]).

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Allum (US 20100071693 A1), hereinafter ‘Allum’ in view of McAuley (CA 2886596 A1) and Weinstein (US 20070137646 A1).
As per claim 1, Alum discloses the claim as follows.
	A system for delivering a humidified flow of concentrated oxygen containing gas to a subject, the system comprising: (system … for providing … ventilation … patient [abs], oxygen is bled into the airway tube, compressed oxygen gas [0016], include humidity delivery, humidification lumen, or a humidified gas delivery attachment [0015], humidifier unit [0016], The humidified gas can be air, oxygen or blended mixtures [0086])
	a subject interface; (patent interface [abs, 0007])
	an oxygen concentrator operatively coupled to the subject interface via a conduit, the oxygen concentrator configured to provide a flow of concentrated oxygen containing gas to the subject interface via a conduit; (ventilator, oxygen concentrator [0016], interface and patient’s airways, oxygen being administered by the gas delivery catheter 21 [0086, Fig. 23], gas delivery circuit [0087, Fig. 24])
Alum further discloses an aerosol generator connected via a conduit (a humidification delivery hose 129, vaporizer or aerosolizer or misting system [0086]), 
	the aerosol generator operatively coupled to the subject interface via the second conduit, (interface with a humidification connector 128 for a humidification delivery hose 129, The humidity can be generated at the ventilator by … a vaporizer or aerosolizer or misting system [0086, Fig. 23]), and
	the aerosol generator configured to provide a water vapor to the subject interface to humidify the flow of concentrated oxygen containing gas at the subject interface. (humidifier to adjust or limit the vapor output and maintain the delivered vapor at a safe temperature. The humidified gas can be air, oxygen or blended mixtures [0086, Fig. 23], interface with a vapor or mist humidification catheter 140, The humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24], ventilation mask [0093, Fig. 36]).

However, Alum is silent regarding an aerosol generator operatively coupled to a water supply via a second conduit, a subject interface structured to engage about one or both of the mouth and/or nares of the subject, and the aerosol generator adjacent an outlet of the subject interface.

McAuley discloses a subject interface structured to engage about one or both of the mouth and/or nares of the subject (Providing the desired humidity … requires achieving and maintaining the humidity … of humidified air at the patient ‘that is, in the vicinity of the patient's mouth and/ or nose’ as this is the humidity … of air that is ultimately passed to the patient. ‘Note: "in the vicinity" can also be termed "at or near" or "proximate"’ [pg. 1 line 8-15], mask … mouth/nose [pg. 15 line 1-10], nose or mouth breathing [pg. 17 line 5], nose breathing or mouth breathing [pg. 32 line 15-18]).

Weinstein discloses an aerosol generator operatively coupled to a water supply via a second conduit (a liquid storage tank 1156 … like water, connected to the vaporizer 1170 via a fluid feed line 1158 [0082, Fig. 11A], carrier gas line 1180 [0081, Fig. 11A]) 
and the aerosol generator adjacent an outlet of the subject interface (humidifier 1100 having a vaporizer dispose proximate a respiratory interface [0033, 0081, Fig. 11A], vaporizer 1170 [0082-0085, Fig. 11A-B]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Allum in view of McAuley and Weinstein to use an aerosol generator operatively coupled to a water supply via a second conduit, a subject interface structured to engage about one or both of the mouth and/or nares of the subject, and the aerosol generator adjacent an outlet of the subject interface to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders (Allum – ventilation therapy [0003]) (McAuley - a desired humidity proximate the patient [abs]) (Weinstein – inline vaporizer [0003], conventional ventilator humidifier, drawbacks [0007-0014, Fig. 1], overcomes the disadvantages and drawbacks [0015])
	and it would have been also obvious to an ordinary skill in the art to arrange the conduits, oxygen concentrator and an aerosol generator of the system as needed since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

As per claim 4, Allum, McAuley and Weinstein disclose the claim 1 set forth above.
Allum further discloses further comprising an exhalation valve operatively coupled to the subject interface, the exhalation valve configured to control an expiratory pressure of gas expired by the subject (gas delivery circuit distal end attaches to patient interface with a connector which includes a one-way expiratory valve allowing air flow in the exhaled direction [0013]; exhalation PEEP valve, controlled ... ventilation, exhalation valve, a pressure signal, opening and closing control to the valve [0092, Fig. 33-35]).

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley and Weinstein in view of Sinderby (US 20160303340 A1), hereinafter ‘Sinderby’.
As per claim 2, Allum, McAuley and Weinstein disclose the claim 1 set forth above.
Allum further discloses use of conduits which are equivalent to multiple lumens (the ventilation gas delivery channel 144, the oxygen delivery lumen 164, oxygen and/or carbon dioxide sensing lumen 165, a humidification channel 141, a breath sensing lumen 143, and a thermal sensor wire 160 and related lumen [0090, Fig. 28-29]), but is not explicit on “at least portions the first conduit and the second conduit are included in a multi-lumen tube”.

Sinderby discloses use of two conduits included in a multi-lumen tube (multi-lumen tube contains at least one inspiratory lumen as well as at least one second lumen [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Sinderby to disclose a use of a multi-lumen tube including at least potions of the first and the second conduit as a way to save space in a system providing an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley, Wang and Sinderby in view of Jin (G-B Jin and et al, “Design and experiments of extrusion die for polypropylene five-lumen micro tube”, Journal of Materials Processing Technology 214 (2014) 50– 59), hereinafter ‘Jin’.
As per claim 3, Allum, McAuley, Wang and Sinderby disclose claim 2 set forth above.
The set forth combined prior art is silent regarding “wherein the multi-lumen tube has an internal diameter of less than 8 millimeters”.

Jin discloses the multi-lumen tube has an internal diameter of less than 8 millimeters (with the development of precision forming technology for polymer material, multi-lumen micro tubes always have tiny sizes ‘diameter ≤2 mm, wall thickness ≤0.2 mm’ [pg. 50 left col ‘1. Introduction’ line 1-2 & 12-13]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Jin to use a multi-lumen tube whose internal diameter of less than 8 millimeters to save space in a system providing an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley and Weinstein in view of Kadrichu (US 20100282247 A1), hereinafter ‘Kadrichu’.
As per claim 5, Allum, McAuley and Weinstein disclose the claim 1 set forth above.
Allum further discloses one or more sensors configured to generate output signals that convey information related to one or more parameters of the concentrated oxygen containing gas (a breath sensor, flow sensor, pressure sensing … line, channel, oxygen … sensing channel [0015], temperature sensor [0086], sensors can measure the patient's respiration pattern [0099]),
	a controller configured to: (a microprocessor control system [0016], The one or more sensors may be controlled by a microprocessor control system 209 [0097, Fig. 40]), 
	a use of aerosol generator (a vaporizer or aerosolizer or misting system [0086], The source or generation of the moisture can be by … aerosolization [0088]) and
	control operations of the exhalation valve such that the exhalation valve is closed responsive to the one or more parameters indicating a period of an expiration, and the exhalation valve is opened responsive to the one or more parameters indicating a period of an inspiration (exhalation valve [0038, Fig. 20],  an exhalation PEEP valve 109, the configuration is open to ambient air during inspiration and partially closed to ambient air during exhalation [0083, Fig. 20-21]), but is silent regarding 
	“activate the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activate the aerosol generator responsive to the one or more parameters indicating a start of an expiration; and control operations of the exhalation valve such that the exhalation valve is opened responsive to the one or more parameters indicating a start of an expiration, and the exhalation valve is closed responsive to the one or more parameters indicating a start of an inspiration”.

Kadrichu discloses “activate the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activate the aerosol generator responsive to the one or more parameters indicating a start of an expiration” ((the controller may be configured to start aerosolization at a first point at which a first predetermined percentage of inhalation has taken place, and stop aerosolization at a second point at which a second predetermined percentage of that inhalation has taken place. Additionally or alternatively, aerosol may begin during an inhalation phase and end during the subsequent exhalation phase [0112], aerosol generator, a controller, begin aerosolization [0113], the controller may be configured to begin aerosol production at a start point in the breathing cycle, At the end of the time period, aerosol generation stops [0114], the controller may be operable to allow for a choice of modes of operation, for example, a mode in which aerosolization begins once a certain breath characteristic is detected, such as a sufficient level of inhalation, and ends when there is no longer a sufficient level [0116], the level of inhalation may be sensed by a pressure sensor, initiated by a patient's commencement of an inhalation [0117]) and 
	“control opening and closing of exhalation valve” (A one way valve 413 may also be placed in the limb 412 to prevent respired gases from flowing back into the pump or gas source [0133], one-way valve 424, through which gases may pass during an exhalation cycle [0135], may include a valve 1110 that can change the fluid flow path through the port 1108 depending on phase of a patient's breathing cycle [0161]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kadrichu to activate/de-activate the aerosol generator timing with the start of inspiration/expiration by opening/closing the exhalation valve to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders and it would be obvious to use a different to install and control exhalation valve customized as needed because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley, Weinstein and Kadrichu in view of Power (US 20170182266 A1), hereinafter ‘Power’.
As per claim 6, Allum, McAuley, Weinstein and Kadrichu disclose the claim 5 set forth above.
The set forth combined prior art is silent regarding wherein the one more sensors are further configured to generate output signals that convey information related to humidity within the subject interface, and wherein the controller is further configured to control operations of the aerosol generator based on the humidity within the subject interface.

Power disclose the above recited limitation (controller [abs, 0005], humidity sensor [0013], a method of controlling an aerosol delivery [0015], humidity up to a target level provided to a patent [0016], A controller varies humidity level of the gas flow to the nebulizer [abs], The nebulizer 2 aerosolizes a liquid … and humidity sensor 16 through an outlet line 15 to a patient interface [0047, Fig. 1], all of the sensors send information to the controller, the controller authenticates this information and based on calculations it performs it transmits commands to the valves/flow restrictors [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Poser to control operations of the aerosol generator based on the humidity within the subject interface using humidity sensor to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

	Claims 7, 9, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Allum in view of McAuley and Weinstein.
As per claim 7, Alum discloses the claim as follows.
	A method for delivering a humidified flow of concentrated oxygen containing gas to a subject, the method comprising: (method … for providing … ventilation … patient [abs], oxygen is bled into the airway tube, compressed oxygen gas [0016], include humidity delivery, humidification lumen, or a humidified gas delivery attachment [0015], humidifier unit [0016], The humidified gas can be air, oxygen or blended mixtures [0086])
	providing, with an oxygen concentrator operatively coupled to a subject interface, a flow of concentrated oxygen containing gas to the subject interface via a first conduit; (ventilator, oxygen concentrator [0016], interface and patient’s airways, oxygen being administered by the gas delivery catheter 21 [0086, Fig. 23], gas delivery circuit [0087, Fig. 24])
Alum further discloses an aerosol generator operatively coupled to the subject interface via the second conduit, (interface with a humidification connector 128 for a humidification delivery hose 129, The humidity can be generated at the ventilator by … a vaporizer or aerosolizer or misting system [0086, Fig. 23], water doplets [0087, Fig. 24 140]), and 
	providing a water vapor to the subject interface via the second conduit to humidify the flow of concentrated oxygen containing gas at the subject interface, (humidifier to adjust or limit the vapor output and maintained the delivered vapor at a safe temperature. The humidified gas can be air, oxygen or blended mixtures [0086, Fig. 23], interface with a vapor or mist humidification catheter 140, The humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24]), but is silent regarding an aerosol generator operatively coupled to a water supply via a second conduit, a subject interface structured to engage about one or both of the mouth and/or nares of the subject, and the aerosol generator adjacent an outlet of the subject interface.

Alum in view of McAuley and Weinstein disclose the limitation as explained in the claim 1 above.

As per claim 12, Alum discloses the claim as follows.
	A system for delivering a humidified flow of concentrated oxygen containing gas to a subject, the system comprising: (system … for providing … ventilation … patient [abs], oxygen is bled into the airway tube, compressed oxygen gas [0016], include humidity delivery, humidification lumen, or a humidified gas delivery attachment [0015], humidifier unit [0016], The humidified gas can be air, oxygen or blended mixtures [0086])
	means for providing a flow of concentrated oxygen containing gas to a subject interface via a first conduit, the means for providing the flow being operatively coupled to the subject interface via the first conduit; (ventilator, oxygen concentrator [0016], interface and patient’s airways, oxygen being administered by the gas delivery catheter 21 [0086, Fig. 23], gas delivery circuit [0087, Fig. 24])
	and means for providing a water vapor to the subject interface to humidify the flow of concentrated oxygen containing gas at the subject interface, (humidifier to adjust or limit the vapor output and maintained the delivered vapor at a safe temperature. The humidified gas can be air, oxygen or blended mixtures [0086, Fig. 23], interface with a vapor or mist humidification catheter 140, The humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24])
	the means for providing the water vapor operatively coupled to the subject interface, (interface with a humidification connector 128 for a humidification delivery hose 129, The humidity can be generated at the ventilator by … a vaporizer or aerosolizer or misting system [0086, Fig. 23])

Alum in view of McAuley and Weinstein disclose the remaining limitations as shown in claims 1 and 7 above.

As per claim 9, Allum, McAuley and Weinstein disclose the claim 7 set forth above.
Allum further discloses further comprising an exhalation valve operatively coupled to the subject interface, the exhalation valve configured to control an expiratory pressure of gas expired by the subject (gas delivery circuit distal end attaches to patient interface with a connector which includes a one-way expiratory valve allowing air flow in the exhaled direction [0013]; exhalation PEEP valve, controlled ... ventilation, exhalation valve, a pressure signal, opening and closing control to the valve [0092, Fig. 33-35]).

As per claim 13, Allum, McAuley and Weinstein disclose the claim 12 set forth above.
Allum further discloses wherein the humidified flow of concentrated oxygen containing gas is delivered to the subject with a means for delivery wherein at least portions of the first conduit and the second conduit are included in the means for delivery.  (The humidified gas can be air, oxygen or blended mixtures [0086, Fig. 23], interface with a vapor or mist humidification catheter 140, The humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24], A patient interface may include distal end in communication with a patient airway [0007], the oxygen delivery lumen 164, oxygen and/or carbon dioxide sensing lumen 165, a humidification channel 141, a breath sensing lumen 143, and a thermal sensor wire 160 and related lumen [0090, Fig. 28-29], representing a means for delivery).

As per claim 14, Allum, McAuley and Weinstein disclose the claim 12 set forth above.
Allum further discloses means for controlling an expiratory pressure of gas expired by the subject, the means for controlling the expiratory pressure being operatively coupled to the subject interface (gas delivery circuit distal end attaches to patient interface with a connector which includes a one-way expiratory valve allowing air flow in the exhaled direction [0013]; exhalation PEEP valve, controlled ... ventilation, exhalation valve, a pressure signal, opening and closing control to the valve [0092, Fig. 33-35]).

As per claim 17, Allum, McAuley and Weinstein disclose the claim 12 set forth above.
Allum further discloses wherein the means for providing water vapor to the subject interface includes means for delivering aerosolized water droplets into the flow of the concentrated oxygen containing gas at the subject interface (interface with a humidification connector 128 for a humidification delivery, aerosolizer, the humidified gas can be air, oxygen or blended mixtures. [0086, Fig. 23], gas delivery circuit, humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24], humidity being bled into the system [0096, Fig. 24 & 40], compressed oxygen supply, the oxygen is blended into the ventilator gas delivery circuit 21 [0097, Fig. 40]).

	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley and Weinstein in view of Sinderby.
As per claim 8, Allum discloses the claim 7 set forth above.
Allum further discloses wherein the humidified flow of concentrated oxygen containing gas is delivered to the subject  with multiple lumens (The humidified gas can be air, oxygen or blended mixtures [0086, Fig. 23], interface with a vapor or mist humidification catheter 140, The humidification catheter 140 may deliver moisture to the air way in the form of vapor, mist, or water droplets [0087, Fig. 24], A patient interface may include distal end in communication with a patient airway [0007], the oxygen delivery lumen 164, oxygen and/or carbon dioxide sensing lumen 165, a humidification channel 141, a breath sensing lumen 143, and a thermal sensor wire 160 and related lumen [0090, Fig. 28-29], representing multi lumens) and
	use of conduits which are equivalent to multiple lumens coupled to the subject interface (the ventilation gas delivery channel 144, the oxygen delivery lumen 164, oxygen and/or carbon dioxide sensing lumen 165, a humidification channel 141, a breath sensing lumen 143, and a thermal sensor wire 160 and related lumen [0090, Fig. 28-29]), but is silent regarding “at least portions the first conduit and the second conduit are included in a multi-lumen tube”.

Sinderby discloses us of two conduits included in a multi-lumen tube (multi-lumen tube contains at least one inspiratory lumen as well as at least one second lumen [0006]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Sinderby to disclose a use of a multi-lumen tube including at least portions of the first and the second conduit as a way to save space in a system providing an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

	Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley and Weinstein in view of Kadrichu.
As per claim 10, Allum, McAuley and Weinstein disclose the claim 7 set forth above.
Allum further discloses generating, with one or more sensors, output signals that convey information related to one or more parameters of the concentrated oxygen containing gas (a breath sensor, flow sensor, pressure sensing … line, channel, oxygen … sensing channel [0015], temperature sensor [0086], sensors can measure the patient's respiration pattern [0099]),
 	a controller configured to: (a microprocessor control system [0016], The one or more sensors may be controlled by a microprocessor control system 209 [0097, Fig. 40]),
	a use of aerosol generator (a vaporizer or aerosolizer or misting system [0086], The source or generation of the moisture can be by … aerosolization [0088]) and 
	control operations of the exhalation valve, with a controller, such that the exhalation valve is closed responsive to the one or more parameters indicating a period of an expiration, and the exhalation valve is opened responsive to the one or more parameters indicating a period of an inspiration (a microprocessor control system [0016], The one or more sensors may be controlled by a microprocessor control system 209 [0097, Fig. 40], exhalation valve [0038, Fig. 20],  an exhalation PEEP valve 109, the configuration is open to ambient air during inspiration and partially closed to ambient air during exhalation [0083, Fig. 20-21]), but is silent regarding 
	“activating the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activating the aerosol generator responsive to the one or more parameters indicating a start of an expiration; and controlling operations of the exhalation valve such that the exhalation valve is opened responsive to the one or more parameters indicating a start of an expiration, and the exhalation valve is closed responsive to the one or more parameters indicating a start of an inspiration”.

Kadrichu discloses “activate the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activate the aerosol generator responsive to the one or more parameters indicating a start of an expiration” (the controller may be configured to start aerosolization at a first point at which a first predetermined percentage of inhalation has taken place, and stop aerosolization at a second point at which a second predetermined percentage of that inhalation has taken place. Additionally or alternatively, aerosol may begin during an inhalation phase and end during the subsequent exhalation phase [0112], aerosol generator, a controller, begin aerosolization [0113], the controller may be configured to begin aerosol production at a start point in the breathing cycle, At the end of the time period, aerosol generation stops [0114], the controller may be operable to allow for a choice of modes of operation, for example, a mode in which aerosolization begins once a certain breath characteristic is detected, such as a sufficient level of inhalation, and ends when there is no longer a sufficient level [0116], the level of inhalation may be sensed by a pressure sensor, initiated by a patient's commencement of an inhalation [0117]) and 
	“control opening and closing of exhalation valve” (A one way valve 413 may also be placed in the limb 412 to prevent respired gases from flowing back into the pump or gas source [0133], one-way valve 424, through which gases may pass during an exhalation cycle [0135], may include a valve 1110 that can change the fluid flow path through the port 1108 depending on phase of a patient's breathing cycle [0161]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kadrichu to activate/de-activate the aerosol generator timing with the start of inspiration/expiration by opening/closing the exhalation valve to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders and it would be obvious to use a different way to install and control exhalation valve customized as needed because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).
As per claim 15, Allum, McAuley and Weinstein disclose the claim 12 set forth above.
Allum further discloses means for generating output signals that convey information related to one or more parameters of the concentrated oxygen containing gas; (a breath sensor, flow sensor, pressure sensing … line, channel, oxygen … sensing channel [0015], temperature sensor [0086], sensors can measure the patient's respiration pattern [0099]). 
 	
Allum further discloses means for activating the means (a microprocessor control system [0016], The one or more sensors may be controlled by a microprocessor control system 209 [0097, Fig. 40]) and the means for providing the water vapor (a vaporizer or aerosolizer or misting system [0086], The source or generation of the moisture can be by … aerosolization [0088]) and means for control operations of the exhalation valve, with a controller, such that the exhalation valve is closed responsive to the one or more parameters indicating a period of an expiration, and the exhalation valve is opened responsive to the one or more parameters indicating a period of an inspiration (a microprocessor control system [0016], The one or more sensors may be controlled by a microprocessor control system 209 [0097, Fig. 40], exhalation valve [0038, Fig. 20],  an exhalation PEEP valve 109, the configuration is open to ambient air during inspiration and partially closed to ambient air during exhalation [0083, Fig. 20-21]), but is silent regarding 
	“activating the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activating the aerosol generator responsive to the one or more parameters indicating a start of an expiration; and controlling operations of the exhalation valve such that the exhalation valve is opened responsive to the one or more parameters indicating a start of an expiration, and the exhalation valve is closed responsive to the one or more parameters indicating a start of an inspiration”.

Kadrichu discloses “activate the aerosol generator responsive to the one or more parameters indicating a start of an inspiration, and de-activate the aerosol generator responsive to the one or more parameters indicating a start of an expiration” ((the controller may be configured to start aerosolization at a first point at which a first predetermined percentage of inhalation has taken place, and stop aerosolization at a second point at which a second predetermined percentage of that inhalation has taken place. Additionally or alternatively, aerosol may begin during an inhalation phase and end during the subsequent exhalation phase [0112], aerosol generator, a controller, begin aerosolization [0113], the controller may be configured to begin aerosol production at a start point in the breathing cycle, At the end of the time period, aerosol generation stops [0114], the controller may be operable to allow for a choice of modes of operation, for example, a mode in which aerosolization begins once a certain breath characteristic is detected, such as a sufficient level of inhalation, and ends when there is no longer a sufficient level [0116], the level of inhalation may be sensed by a pressure sensor, initiated by a patient's commencement of an inhalation [0117]) and control opening and closing of exhalation valve (A one way valve 413 may also be placed in the limb 412 to prevent respired gases from flowing back into the pump or gas source [0133], one-way valve 424, through which gases may pass during an exhalation cycle [0135], may include a valve 1110 that can change the fluid flow path through the port 1108 depending on phase of a patient's breathing cycle [0161]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Kadrichu to activate/de-activate the aerosol generator timing with the start of inspiration/expiration by opening/closing the exhalation valve to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders and it would be obvious to use ways to install exhalation valve customized as needed because it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 C (CCPA 1950).

	Claim 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley, Weinstein and Kadrichu in view of Power.
As per claim 11, Allum, McAuley and Kadrichu disclose the claim 10 set forth above.
The set forth combined prior art is silent regarding wherein the one more sensors are further configured to generate output signals that convey information related to humidity within the subject interface, and wherein the controller is further configured to control operations of the aerosol generator based on the humidity within the subject interface.

Power disclose the above recited limitation (controller [abs, 0005], humidity sensor [0013], a method of controlling an aerosol delivery [0015], humidity up to a target level provided to a patent [0016], A controller varies humidity level of the gas flow to the nebulizer [abs], The nebulizer 2 aerosolizes a liquid … and humidity sensor 16 through an outlet line 15 to a patient interface [0047, Fig. 1], all of the sensors send information to the controller, the controller authenticates this information and based on calculations it performs it transmits commands to the valves/flow restrictors [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Poser to control operations of the aerosol generator based on the humidity within the subject interface using humidity sensor to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

As per claim 16, Allum, McAuley, Weinstein and Kadrichu disclose the claim 15 set forth above.
The set forth combined prior art is silent regarding comprising means for generating output signals that convey information related to humidity within the subject interface, wherein the means for activating the means for providing the water vapor is further configured to control operations of the means for providing the water vapor based on the humidity within the subject interface.

Power disclose the above recited limitation (controller [abs, 0005], humidity sensor [0013], a method of controlling an aerosol delivery [0015], humidity up to a target level provided to a patent [0016], A controller varies humidity level of the gas flow to the nebulizer [abs], The nebulizer 2 aerosolizes a liquid … and humidity sensor 16 through an outlet line 15 to a patient interface [0047, Fig. 1], all of the sensors send information to the controller, the controller authenticates this information and based on calculations it performs it transmits commands to the valves/flow restrictors [0069]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Power to control operations of the means for providing the water vapor using activating means based on the humidity within the subject interface using means for generating output signals based on the humidity within the subject interface using humidity sensor to provide an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Allum, McAuley and Weinstein in view of Papazian (L. Papazian and et al, “Use of high-flow nasal cannula oxygenation in ICU adults: a narrative review”, Intensive Care Medicine volume 42, pages1336–1349 (2016), Published: 11 March 2016), hereinafter ‘Papazian’.
As per claim 18, Allum, McAuley and Weinstein disclose the claim 12 set forth above.
The set forth combined prior art is silent regarding wherein the humidified flow rate of the concentrated oxygen containing gas delivered to the subject is between 30 L/min and 220 L/min.

Papazian discloses the humidified flow rate of the concentrated oxygen containing gas delivered to the subject is between 30 L/min and 220 L/min (Oxygen, flows up to 60 L/min, humidified [Fig. 1])

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Papazian to set wherein the humidified flow rate of the concentrated oxygen containing gas delivered to the subject to be between 30 L/min and 220 L/min  in a system providing an effective ventilation therapy for persons suffering from respiratory impairment and breathing disorders.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Sangwan (S. Sangwan and et al, “Facemasks and facial deposition of aerosols”, Pediatric Pulmonology, Volume 37, Issue 5 May 2004, pg. 447-452) discloses facemasks with combination with nebulizers (Seven commercially available facemasks in combination with three jet nebulizers were studied for aerosol delivery to the “patient” [abs])
	Amirav (I. Amirav and et al, “Nebuliser hood compared to mask in wheezy infants: aerosol therapy without tears!”, Arch Dis Child 2003;88:719–723) discloses a nebulizer which is attached to the hood, which is one kind of subject interfaces (hood nebuliser [Fig. 1], The nebuliser outlet was attached to the hood [pg. 720 left lower under “hood’ section]).
	Goff (US 20170216552 A1) discloses humidification system being arranged proximate to the subject interface (The fluid is delivered to the tubing integrated humidifier 27, and humidification is provided very close to the user interface 14 [0069, Fig. 5]).
	Mazela (US 20140158123 A1) discloses a separation of aerosol flow and a ventilation flow as a novel aerosol delivery system (developed a special adaptor which enables sufficient separation of the aerosol flow from the ventilation flow maintaining optimized ventilation as well as a novel aerosol delivery system [0013], useful for delivery of an aerosolized active agent to a patient [0015]).
	Korneff (US 20140251331 A1) discloses a use of aerosol generation for humidified respiratory therapy ((aerosol therapy [0036], Respiratory humidification systems are used in providing respiratory therapy to a patient, Water within the humidification chamber is heated by the humidifier, which produces water vapor that humidifies gases within the chamber [0007], the present-day humidification systems, a water bag, connect a tube set to the bag and the humidification chamber, and then fill the humidification chamber with the water from the water bag [0034]).
	Roth (US 20080072903 A1) discloses the use of a multi-lumen tube (multi-lumen tube, lumen which carries the flow of gas, one or more outer lumens that radially enclose or surround the inner flow lumen, a number of lumen configurations is possible [0023]).
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez, can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865